




--------------------------------------------------------------------------------

TWELFTH AMENDMENT
TO THE
CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Thereto,
The Several Lenders from Time to Time Parties Thereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch,
as RMB Administrative Agent,
and
BANCO BRADESCO S.A.,
as Brazilian Administrative Agent,
Dated as of December 15, 2006,
as Amended and Restated as of November 24, 2009, as Amended and Restated as of
April 30, 2014, and as further Amended and Restated as of April 30, 2015



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BANCO BRADESCO S.A., BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES
INC., GOLDMAN SACHS BANK USA, HSBC BANK USA, NATIONAL ASSOCIATION, INDUSTRIAL
AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY MUFG LOAN
PARTNERS LLC, RBC CAPITAL MARKETS, SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANCO BRADESCO S.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS,
CITIBANK, N.A., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, HSBC BANK USA, NATIONAL ASSOCIATION, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS SECURITIES INC.,
MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF CANADA, SUMITOMO MITSUI
BANKING CORPORATION,
as Co-Syndication Agents


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as RMB Syndication Agent



--------------------------------------------------------------------------------





TWELFTH AMENDMENT dated as of April 29, 2016 (this “Amendment Agreement”) to the
Credit Agreement dated as of December 15, 2006, as amended and restated as of
November 24, 2009, as amended and restated as of April 30, 2014, and as further
amended and restated as of April 30, 2015 (as further amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and as amended, supplemented or otherwise modified by this
Amendment Agreement, the “Credit Agreement”) among Ford Motor Company (the
“Company”), the Subsidiary Borrowers (as defined in the Existing Credit
Agreement) from time to time party thereto, the several lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), Banco Bradesco S.A., as Brazilian Administrative Agent
(the “Brazilian Administrative Agent”), JPMorgan Chase Bank, N.A., acting
through its Hong Kong Branch, as RMB Administrative Agent (the “RMB
Administrative Agent”), and the other agents parties thereto. Unless otherwise
defined herein, terms defined in the Existing Credit Agreement and used herein
shall have the meanings given to them in the Existing Credit Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) all existing Revolving Lenders will agree to (i) increase
or maintain, as applicable, the amount of their existing 2018 Revolving
Commitments and 2020 Revolving Commitments, (ii) extend, to April 30, 2021, the
maturity of their existing (or increased) 2020 Revolving Commitments and (iii)
extend, to April 30, 2019, the maturity of their existing (or increased) 2018
Revolving Commitments, (b) certain financial institutions not currently
Revolving Lenders will become Revolving Lenders with (i) 2019 Revolving
Commitments maturing on April 30, 2019 and (ii) 2021 Revolving Commitments
maturing on April 30, 2021, and (c) certain provisions of the Existing Credit
Agreement will be amended; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend, as of the Amendment Effective Date (as defined in
Section 4 below), the Existing Credit Agreement and to enter into certain other
agreements set forth herein, in each case subject to the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1. Amendment of the Existing Credit Agreement. Effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:
(a)    the following defined terms in Section 1.1:
“2018 Brazilian Revolving Commitment”, “2018 Brazilian Revolving Commitment
Recalculation Date”, “2018 Brazilian Revolving Facility”, “2018 Brazilian
Revolving Lender”, “2018 Brazilian Revolving Loans”, “2018 Brazilian Revolving
Percentage”, “2018 Canadian Revolving Commitment”, “2018 Canadian Revolving
Facility”, “2018 Canadian Revolving Lender”, “2018 Canadian Revolving Loans”,
“2018 Canadian Revolving Percentage”, “2018 Converted RMB Revolving Commitment”,
“2018 Converted RMB Revolving Facility”, “2018 Converted RMB Revolving Lender”,
“2018 Converted RMB Revolving Loans”, “2018 Converted RMB Revolving Percentage”,
“2018 Domestic Revolving Commitment”, “2018 Domestic Revolving Facility”, “2018
Domestic Revolving Lender”, “2018 Domestic




--------------------------------------------------------------------------------





Revolving Loans”, “2018 Domestic Revolving Percentage”, “2018 Multicurrency
Revolving Commitment”, “2018 Multicurrency Revolving Facility”, “2018
Multicurrency Revolving Lender”, “2018 Multicurrency Revolving Loans”, “2018
Multicurrency Revolving Percentage”, “2018 Revolving Commitments”, “2018
Revolving Facility”, “2018 Revolving Lenders”, “2018 RMB Revolving Commitment”,
“2018 RMB Revolving Lender”, “2018 RMB Revolving Loans”, “2018 RMB Revolving
Percentage”, “2018 Unconverted RMB Revolving Commitment”, “2018 Unconverted RMB
Revolving Facility”, “2018 Unconverted RMB Revolving Lender”, “2018 Unconverted
RMB Revolving Loans”, “2018 Unconverted RMB Revolving Percentage”, “Total 2018
Revolving Commitments” and “Total 2018 Revolving Extensions of Credit”
shall be redefined as:
“2019 Brazilian Revolving Commitment”, “2019 Brazilian Revolving Commitment
Recalculation Date”, “2019 Brazilian Revolving Facility”, “2019 Brazilian
Revolving Lender”, “2019 Brazilian Revolving Loans”, “2019 Brazilian Revolving
Percentage”, “2019 Canadian Revolving Commitment”, “2019 Canadian Revolving
Facility”, “2019 Canadian Revolving Lender”, “2019 Canadian Revolving Loans”,
“2019 Canadian Revolving Percentage”, “2019 Converted RMB Revolving Commitment”,
“2019 Converted RMB Revolving Facility”, “2019 Converted RMB Revolving Lender”,
“2019 Converted RMB Revolving Loans”, “2019 Converted RMB Revolving Percentage”,
“2019 Domestic Revolving Commitment”, “2019 Domestic Revolving Facility”, “2019
Domestic Revolving Lender”, “2019 Domestic Revolving Loans”, “2019 Domestic
Revolving Percentage”, “2019 Multicurrency Revolving Commitment”, “2019
Multicurrency Revolving Facility”, “2019 Multicurrency Revolving Lender”, “2019
Multicurrency Revolving Loans”, “2019 Multicurrency Revolving Percentage”, “2019
Revolving Commitments”, “2019 Revolving Facility”, “2019 Revolving Lenders”,
“2019 RMB Revolving Commitment”, “2019 RMB Revolving Lender”, “2019 RMB
Revolving Loans”, “2019 RMB Revolving Percentage”, “2019 Unconverted RMB
Revolving Commitment”, “2019 Unconverted RMB Revolving Facility”, “2019
Unconverted RMB Revolving Lender”, “2019 Unconverted RMB Revolving Loans”, “2019
Unconverted RMB Revolving Percentage”, “Total 2019 Revolving Commitments” and
“Total 2019 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(b)    the following defined terms in Section 1.1:
“2020 Brazilian Revolving Commitment”, “2020 Brazilian Revolving Commitment
Recalculation Date”, “2020 Brazilian Revolving Facility”, “2020 Brazilian
Revolving Lender”, “2020 Brazilian Revolving Loans”, “2020 Brazilian Revolving
Percentage”, “2020 Canadian Revolving Commitment”, “2020 Canadian Revolving
Facility”, “2020 Canadian Revolving Lender”, “2020 Canadian Revolving Loans”,
“2020 Canadian Revolving Percentage”, “2020 Converted RMB Revolving Commitment”,
“2020 Converted RMB Revolving Facility”, “2020 Converted RMB Revolving Lender”,
“2020 Converted RMB Revolving Loans”, “2020 Converted




--------------------------------------------------------------------------------





RMB Revolving Percentage”, “2020 Domestic Revolving Commitment”, “2020 Domestic
Revolving Facility”, “2020 Domestic Revolving Lender”, “2020 Domestic Revolving
Loans”, “2020 Domestic Revolving Percentage”, “2020 Multicurrency Revolving
Commitment”, “2020 Multicurrency Revolving Facility”, “2020 Multicurrency
Revolving Lender”, “2020 Multicurrency Revolving Loans”, “2020 Multicurrency
Revolving Percentage”, “2020 Revolving Commitments”, “2020 Revolving Facility”,
“2020 Revolving Lenders”, “2020 RMB Revolving Commitment”, “2020 RMB Revolving
Lender”, “2020 RMB Revolving Loans”, “2020 RMB Revolving Percentage”, “2020
Unconverted RMB Revolving Commitment”, “2020 Unconverted RMB Revolving
Facility”, “2020 Unconverted RMB Revolving Lender”, “2020 Unconverted RMB
Revolving Loans”, “2020 Unconverted RMB Revolving Percentage”, “Total 2020
Revolving Commitments” and “Total 2020 Revolving Extensions of Credit”,
shall be redefined as:
“2021 Brazilian Revolving Commitment”, “2021 Brazilian Revolving Commitment
Recalculation Date”, “2021 Brazilian Revolving Facility”, “2021 Brazilian
Revolving Lender”, “2021 Brazilian Revolving Loans”, “2021 Brazilian Revolving
Percentage”, “2021 Canadian Revolving Commitment”, “2021 Canadian Revolving
Facility”, “2021 Canadian Revolving Lender”, “2021 Canadian Revolving Loans”,
“2021 Canadian Revolving Percentage”, “2021 Converted RMB Revolving Commitment”,
“2021 Converted RMB Revolving Facility”, “2021 Converted RMB Revolving Lender”,
“2021 Converted RMB Revolving Loans”, “2021 Converted RMB Revolving Percentage”,
“2021 Domestic Revolving Commitment”, “2021 Domestic Revolving Facility”, “2021
Domestic Revolving Lender”, “2021 Domestic Revolving Loans”, “2021 Domestic
Revolving Percentage”, “2021 Multicurrency Revolving Commitment”, “2021
Multicurrency Revolving Facility”, “2021 Multicurrency Revolving Lender”, “2021
Multicurrency Revolving Loans”, “2021 Multicurrency Revolving Percentage”, “2021
Revolving Commitments”, “2021 Revolving Facility”, “2021 Revolving Lenders”,
“2021 RMB Revolving Commitment”, “2021 RMB Revolving Lender”, “2021 RMB
Revolving Loans”, “2021 RMB Revolving Percentage”, “2021 Unconverted RMB
Revolving Commitment”, “2021 Unconverted RMB Revolving Facility”, “2021
Unconverted RMB Revolving Lender”, “2021 Unconverted RMB Revolving Loans”, “2021
Unconverted RMB Revolving Percentage”, “Total 2021 Revolving Commitments” and
“Total 2021 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(c)    the definition of “Defaulting Lender” in Section 1.1 shall be amended by
deleting the word “or” prior to clause (iv) and adding the words “or (v) that
has, or has a direct or indirect parent company that has, become the subject of
a Bail-In Action” immediately before the period.
(d)    the definition of “Master Brazilian Facilities Agreement” in Section 1.1
shall be amended and restated to read in its entirety as follows:




--------------------------------------------------------------------------------





“‘Master Brazilian Facilities Agreement’: the Contrato de Abertura de Crédito
Rotativo (Master Brazilian Revolving Facilities Agreement), dated as of the
Eleventh Amendment Effective Date, as amended as of the Twelfth Amendment
Effective Date (as further amended, supplemented or otherwise modified from time
to time), among the Brazilian Subsidiary Borrowers, the Brazilian Revolving
Lenders and the Brazilian Administrative Agent, substantially in the form of
Exhibit W.”
(e)    the definition of “Revolving Termination Date ” in Section 1.1 shall be
amended and restated to read in its entirety as follows:
“‘Revolving Termination Date’: as to any Lender, with respect to 2019 Revolving
Commitments, initially April 30, 2019 and with respect to 2021 Revolving
Commitments, initially April 30, 2021, in each case as such date for such Lender
may be extended from time to time pursuant to Section 2.33.”
(f)    each usage of the term “Eleventh Amendment Effective Date” in the Credit
Agreement (except in the definitions of “Eleventh Amendment Effective Date” and
“Master Brazilian Facilities Agreement”) shall be replaced with the term
“Twelfth Amendment Effective Date”.
(g)    Section 1.1 shall be amended by inserting the following definitions in
their alphabetical location therein:
‘Bail-In Action’: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
‘Bail-In Legislation’: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
‘EEA Financial Institution’: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
‘EEA Member Country’: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
‘EEA Resolution Authority’: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




--------------------------------------------------------------------------------





‘EU Bail-In Legislation Schedule’: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
‘Twelfth Amendment Effective Date’: April 29, 2016.
‘Write-Down and Conversion Powers’: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(h)    Section 2.2 shall be amended by replacing the phrase “Following the
Eleventh Amendment” in the fifth line thereof with “Following the Twelfth
Amendment”.
(i)    Section 5.2(d) shall be amended and restated to read in its entirety as
follows:
“Subsidiary Borrower Designation. With respect to any Loan to be made to or
Letter of Credit to be issued for the account of any Subsidiary Borrower, such
Subsidiary Borrower shall have been designated as a Domestic Subsidiary
Borrower, a Canadian Borrower, a Foreign Subsidiary Borrower under the
Multicurrency Revolving Facility, a Brazilian Subsidiary Borrower, a Subsidiary
Borrower under the RMB Revolving Facilities, or a Subsidiary Borrower under a
New Local Facility or any Incremental Revolving Facility, as applicable,
pursuant to Section 10.1(d)(i) and such Subsidiary Borrower shall not have been
removed as a Subsidiary Borrower pursuant to Section 10.1(d)(ii) (unless such
Subsidiary shall have been redesignated as a Subsidiary Borrower pursuant to
Section 10.1(d)(i) and such redesignation shall be in effect as of the date of
such Loan or the date of any request to issue (or amend to increase the face
amount of) such Letter of Credit);”
(j)    Section 5.2(e) shall be amended by replacing the phrase “With respect to
any Loan made to or Letter of Credit issued for the account of any Subsidiary
Borrower” in the first and second lines thereof with “With respect to any Loan
to be made to or Letter of Credit to be issued for the account of any Subsidiary
Borrower”.
(k)    Section 10.19 shall be added immediately following Section 10.18:
“10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and





--------------------------------------------------------------------------------





(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

i.
a reduction in full or in part or cancellation of any such liability;

ii.
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

iii.
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.”

(l)    Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect (i) the elections made by the
Revolving Lenders party hereto that elect, on their respective signature pages
hereto, to (A) increase or maintain, as applicable, the amount of their existing
2018 Revolving Commitments and/or existing 2020 Revolving Commitments, as
applicable, as provided on such signature pages and in the instructions thereto,
(B) extend the Revolving Termination Date in respect of their existing (or
increased) 2018 Revolving Commitments (with respect to 2018 Revolving
Commitments so extended, each an “Extending 2018 Revolving Lender”) to April 30,
2019, (C) extend the Revolving Termination Date in respect of their existing (or
increased) 2020 Revolving Commitments (with respect to the 2020 Revolving
Commitments so extended, each an “Extending 2020 Revolving Lender”) to April 30,
2021 and (D) reallocate their 2019 Revolving Commitments among the applicable
2019 Revolving Facilities and reallocate their 2021 Revolving Commitments among
the applicable 2021 Revolving Facilities and (ii) the addition of the additional
financial institutions party hereto as (A) 2019 Revolving Lenders with new 2019
Revolving Commitments and (B) 2021 Revolving Lenders with new 2021 Revolving
Commitments (each, a “New Revolving Lender”), in each case in the amounts set
forth on their respective signature pages hereto. Each Revolving Lender party
hereto hereby authorizes the Administrative Agent to compile such modified
Schedule 1.1A (Commitments) reflecting such elections, increases and additions,
and attach such modified Schedule 1.1A (Commitments) to the Credit Agreement.
Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
Section 2. Waiver. Pursuant to Section 10.1(a) of the Existing Credit Agreement,
the Company and the Required Lenders hereby waive Sections 2.24(a) and 2.32 of
the Existing Credit Agreement to the extent necessary to permit the increases
and extensions, on a non-pro-rata basis, of the 2018 Revolving Commitments and
2020 Revolving Commitments of Extending Lenders contemplated by this Amendment
Agreement and the addition of the New Revolving Lenders as 2019 Revolving
Lenders and 2021 Revolving Lenders under the Credit Agreement with the
respective 2019 Revolving Commitments and 2021 Revolving Commitments set forth
on Schedule 1.1A (Commitments) hereto.




--------------------------------------------------------------------------------





Section 3. Representations and Warranties. To induce the Administrative Agent,
the Brazilian Administrative Agent, the RMB Administrative Agent, the Extending
2018 Revolving Lenders, the Extending 2020 Revolving Lenders and the New
Revolving Lenders to enter into this Amendment Agreement, the Company (with
respect to the representations and warranties in clauses (b) and (c) below) and
each Current Loan Party (as defined below) (solely for itself, with respect to
the representations and warranties in clause (a) below) hereby represents and
warrants to the Administrative Agent, the Brazilian Administrative Agent, the
RMB Administrative Agent, the Extending 2018 Revolving Lenders, the Extending
2020 Revolving Lenders and the New Revolving Lenders that:
(a)    (i) Each of the Company, FMCC, Banco Ford and Ford Brasil (each a
“Current Loan Party”) has the requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment Agreement and has duly executed and delivered this
Amendment Agreement and (ii) this Amendment Agreement constitutes a legal, valid
and binding obligation of each Current Loan Party enforceable against such
Current Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(b)    As of the Amendment Effective Date, after giving effect to the
transactions contemplated by this Amendment Agreement, no Default or Event of
Default has occurred and is continuing.
(c)    Each of the representations and warranties set forth in the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
Section 4. Effectiveness of this Amendment Agreement. The effectiveness of this
Amendment Agreement is subject to the satisfaction of the following conditions
precedent (the date on which all of such conditions shall first be satisfied,
the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of each Current Loan
Party, the Required Lenders, each Extending 2018 Revolving Lender, each
Extending 2020 Revolving Lender, the Administrative Agent, the Brazilian
Administrative Agent, the RMB Administrative Agent, each Issuing Lender, each
Swingline Lender and each New Revolving Lender.
(b)    The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company, and (ii) an in-house counsel of the Company serving as either the
Secretary or an Assistant Secretary of the Company, and (iii) Machado, Meyer,
Sendacz e Opice, Brazilian counsel to Banco Ford and Ford Brasil, in each case
addressed to the Lenders, the Agents and each Issuing Lender as to matters
previously agreed between the Company and the Administrative Agent.




--------------------------------------------------------------------------------





(c)    The Administrative Agent shall have received from the Company, for the
account of (i) each Extending 2018 Revolving Lender, a fee in an amount equal to
0.04% of the lesser of (x) such Extending 2018 Revolving Lender’s (or its
affiliates’) aggregate 2019 Revolving Commitments under the Credit Agreement on
the Amendment Effective Date and (y) such Extending 2018 Revolving Lender’s (or
its affiliates’) existing 2018 Revolving Commitments (after giving effect to any
assignments of existing 2018 Revolving Commitments to such Extending 2018
Revolving Lender (or its affiliates), but without giving effect to any
assignments of existing 2018 Revolving Commitments by such Extending 2018
Revolving Lender (or its affiliates), in each case on or prior to the Amendment
Effective Date) immediately prior to the Amendment Effective Date, (ii) each
Extending 2018 Revolving Lender, a fee in an amount equal to 0.12% of such
Extending 2018 Revolving Lender’s aggregate 2019 Revolving Commitments under the
Credit Agreement on the Amendment Effective Date in excess of the amount
referred to in clause (i) for such Extending 2018 Revolving Lender, (iii) each
Extending 2020 Revolving Lender, a fee in an amount equal to 0.04% of the lesser
of (x) such Extending 2020 Revolving Lender’s (or its affiliates’) aggregate
2021 Revolving Commitments under the Credit Agreement on the Amendment Effective
Date and (y) such Extending 2020 Revolving Lender’s (or its affiliates’)
existing 2020 Revolving Commitments (after giving effect to any assignments of
existing 2020 Revolving Commitments to such Extending 2020 Revolving Lender (or
its affiliates), but without giving effect to any assignments of existing 2020
Revolving Commitments by such Extending 2020 Revolving Lender (or its
affiliates), in each case on or prior to the Amendment Effective Date)
immediately prior to the Amendment Effective Date, (iv) each Extending 2020
Revolving Lender, a fee in an amount equal to 0.20% of such Extending 2020
Revolving Lender’s aggregate 2021 Revolving Commitments under the Credit
Agreement on the Amendment Effective Date in excess of the amount referred to in
clause (iii) for such Extending 2020 Revolving Lender, (v) each New Revolving
Lender, a fee in an amount equal to 0.12% of such New Revolving Lender’s
aggregate 2019 Revolving Commitment under the Credit Agreement on the Amendment
Effective Date and (vi) each new Revolving Lender, a fee in an amount equal to
0.20% of such New Revolving Lender’s aggregate 2021 Revolving Commitments under
the Credit Agreement on the Amendment Effective Date.
Section 5. Effect of this Amendment Agreement.
(a)    Except as expressly set forth herein, this Amendment Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement,
which shall remain in full force and effect, except in each case as amended,
restated, replaced and superseded hereby or by the Credit Agreement, or any
instruments executed in connection herewith or therewith. Nothing herein shall
be deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the




--------------------------------------------------------------------------------





Credit Agreement. This Amendment Agreement shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.
Section 6. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
Section 7. Costs and Expenses. The Company agrees to reimburse the Agents for
their reasonable out-of-pocket expenses in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of a single
primary counsel (and a single local counsel in Brazil) for the Agents.
Section 8. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 9. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.


 




FORD MOTOR COMPANY
 
By:
/s/ Samuel P. Smith
 
 
 
Name: Samuel P. Smith
 
 
 
Title: Assistant Treasurer
 
 
 
 





--------------------------------------------------------------------------------





 




FORD MOTOR CREDIT COMPANY LLC


 
By:
/s/ Marion B. Harris
 
 
 
Name: Marion B. Harris
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
 





--------------------------------------------------------------------------------





 




BANCO FORD S.A.


 
By:
/s/ Marcos Valerio dos Reis Denegati
 
 
 
Name: Marcos Valerio dos Reis Denegati
 
 
 
Title: Diretor Presidente
 
 
 
 
 
 
 
 
 
By:
/s/ Vivian Ribeiro Oliveira
 
 
 
Name: Vivian Ribeiro Oliveira
 
 
 
Title: Diretora
 
 
 
 





--------------------------------------------------------------------------------





 




FORD MOTOR COMPANY BRASIL LTDA.


 
By:
/s/ Ana Paula Camano Mesquita Barros
 
 
 
Name: Ana Paula Camano Mesquita Barros
 
 
 
Title: Diretora de Assuntos Legais
 
 
 
 
 
 
 
 
 
By:
/s/ Luiz Carlos Borsari
 
 
 
Name: Luiz Carlos Borsari
 
 
 
Title: Diretor de Financas e Administracao
 
 
 
 





--------------------------------------------------------------------------------





 




JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent


 
By:
/s/ Robert P. Kellas
 
 
 
Name: Robert P. Kellas
 
 
 
Title: Executive Director
 
 
 
 





--------------------------------------------------------------------------------





 




JPMORGAN CHASE BANK, NA.,
  acting through its Hong Kong Branch,
  as RMB Administrative Agent


 
By:
/s/ Jonathan Campenni
 
 
 
Name: Jonathan Campenni
 
 
 
Title: Vice President
 
 
 
 





--------------------------------------------------------------------------------





 




BANCO BRADESCO S.A.,
  as Brazilian Administrative Agent


 
By:
/s/ Allan Carlos Capura de Araujo
 
 
 
Name: Allan Carlos Capura de Araujo
 
 
 
Title: Gerente Corporate
 
 
 
 
 
 
 
 
 
By:
/s/ Francisco Armando Neto
 
 
 
Name: Francisco Armando Neto
 
 
 
Title:
 
 
 
 

















